





Exhibit 10.1




REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 5, 2007, between PASW, Inc., a Delaware corporation (“PASW”) and each
of the several securityholders signatory hereto (each such, a “Securityholder”
and, collectively, the “Securityholders”).




This Agreement is made pursuant to the Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”), dated June 12, 2007, between PASW,
VirnetX Acquisition Corp., a Delaware corporation, and VirnetX, Inc., a Delaware
corporation (“VirnetX”).

PASW and the Securityholders hereby agree as follows:

1.

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Merger Agreement shall have the meanings given such terms in the
Merger Agreement. As used in this Agreement, the following terms shall have the
following meanings:




“Bridge Registrable Securities” means (i) the shares of Common Stock issued
pursuant to the Merger in exchange and conversion of the Bridge Convertible Debt
and (ii) any shares of Common Stock issued or issuable upon any stock split,
dividend or other distribution, recapitalization, anti-dilution adjustment or
similar event with respect to the foregoing.




Common Registrable Securities” means (i) the shares of Common Stock issued
pursuant to the Merger in exchange and conversion of the shares of Company
Common Stock; (ii) the shares of Common Stock issuable upon the exercise of
Options issued pursuant to the Merger in exchange for Company Options; (iii) the
shares of Common Stock issuable upon the exercise of Warrants issued pursuant to
the Merger in satisfaction of the Warrant Right; and (iv) any shares of Common
Stock issued or issuable upon any stock split, dividend or other distribution,
recapitalization, anti-dilution adjustment or similar event with respect to the
foregoing.




“Common Stock” shall mean the common stock, par value $0.00001 per share, of
PASW.

"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.

"Indemnified Party" shall have the meaning set forth in Section 5(c).

"Indemnifying Party" shall have the meaning set forth in Section 5(c).

"Losses" shall have the meaning set forth in Section 5(a).

“Option” shall mean any option to purchase shares of capital stock of PASW.

"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

"Registrable Securities" means (i) the Common Registrable Securities; (ii) the
Bridge Registrable Securities; and (iii) the San Gabriel Registrable Securities.

"Registration Statement" means any registration statement required to be filed
hereunder (which, at PASW's option, may be an existing registration statement of
PASW previously filed with the SEC, but not declared effective), including (in
each case) the Prospectus, amendments and supplements to the Registration
Statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in the Registration Statement.

"Rule 415" means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

"Rule 424" means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“San Gabriel Registrable Securities” means the shares of Common Stock issued
pursuant to the Merger in exchange and conversion of the San Gabriel Convertible
Debt and (ii) any shares of Common Stock issued or issuable upon any stock
split, dividend or other distribution, recapitalization, anti-dilution
adjustment or similar event with respect to the foregoing.

“Selling Shareholder Registration Statement” means any Registration Statement
filed by PASW to register shares of Common Stock other than shares issued by
PASW in a primary offering.

“Warrant” shall mean any warrant to purchase shares of capital stock of PASW.

2.

Registration.


(a)

Demand Registration Rights.  Subject to the provisions of Section 2(f)
hereafter, commencing on the date that is six (6) months after the Closing Date
each of (i) the holders of Bridge Registrable Securities; (ii) the holders of
San Gabriel Registrable Securities and (iii) the holders of Common Registrable
Securities (each a “Requesting Group”) shall have a separate one-time right, by
written notice to PASW, signed by Holders owning at least 25% of the Registrable
Securities of the Requesting Group (the "Demand Notice"), to request PASW to
register for resale all Registrable Securities included by the Requesting Group
in the Demand Notice under and in accordance with the provisions of the
Securities Act by filing with the SEC a Registration Statement covering the
resale of such Registrable Securities (the "Demand Registration Statement").  A
copy of the Demand Notice also shall be provided by the Requesting Group to each
of the other Holders, the failure of which, however, shall not in any way affect
the rights of the Requesting Group pursuant to this Section 2(a).  The Demand
Registration Statement required hereunder shall be on Form S-3 (except if PASW
is not then eligible to register for resale the Registrable Securities on Form
S-3, then such Registration Statement will be on Form S-1, Form SB-2, or such
other appropriate form). The Demand Registration Statement required hereunder
shall contain the Plan of Distribution, attached hereto as Annex A (which may be
modified to respond to comments, if any, received by the SEC).  PASW shall cause
the Demand Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof and shall keep the Demand
Registration Statement continuously effective under the Securities Act until the
earlier of (i) the date when all Registrable Securities have been sold pursuant
to the Demand Registration Statement or an exemption from the registration
requirements of the Securities Act; (ii) the date that the Holders can sell all
of their Registrable Securities, pursuant to Rule 144; and (iii) one (1) year
from the effective date of the Registration Statement (the "Demand Effectiveness
Period").  

(b)

Piggyback Registrations Rights. At any time there is not an effective
Registration Statement covering the Registrable Securities, and PASW shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the Securities
Act of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then PASW shall send to each Holder a written
notice of such determination at least twenty (20) days prior to the filing of
any such registration statement and shall automatically include in such
registration statement all Registrable Securities; provided, however, that (i)
if, at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, PASW determines for any reason not to
proceed with such registration, PASW will be relieved of its obligation to
register any Registrable Securities in connection with such registration, (ii)
in case of a determination by PASW to delay registration of its securities, PASW
will be permitted to delay the registration of Registrable Securities for the
same period as the delay in registering such other securities, (iii) each Holder
is subject to confidentiality obligations with respect to any information gained
in this process or any other material non-public information he, she or it
obtains; and (iv) each Holder is subject to all applicable laws relating to
insider trading or similar restrictions.  Notwithstanding anything to the
contrary contained herein, the provisions of this Section 2(b) shall not be
applicable to the Registration Statement filed by PASW in connection with the
first public offering of by PASW of its securities after the date of this
Agreement (the “Initial Registration Statement”); provided, however, that the
Holders of the San Gabriel Registrable Securities shall be entitled to include
the San Gabriel Registrable Securities for resale in the Initial Registration
Statement, pursuant to Rule 415, so long as (1) such shares shall not be
included as part of the underwritten offering of primary shares by PASW without
PASW’s consent, (2) the underwriter approves the inclusion of such San Gabriel
Registrable Securities in such Initial Registration Statement, (3) each such
holder shall enter into the underwriters’ form of lockup agreement as and to the
extent requested by the underwriters, which may require that all of the shares
of the San Gabriel Registrable Securities held by such holder not be sold or
otherwise transferred without the consent of the underwriters for a period not
to exceed 180 days from the closing of the offering contemplated by the Initial
Registration Statement and (4) if PASW is advised by the staff of the SEC that
it is not eligible to conduct the offering under Rule 415 promulgated under the
Securities Act because of the number of shares sought to be included in the
Initial Registration Statement, then PASW may reduce the number of San Gabriel
Registrable Securities covered by such Registration Statement to the maximum
number which would enable PASW to conduct such offering in accordance with the
provisions of Rule 415 and all of such San Gabriel Registrable Securities shall
be removed from such Initial Registration Statement to the extent that, in the
good faith judgment of the underwriters, the inclusion of such San Gabriel
Registrable Securities would jeopardize or substantially delay PASW’s ability to
have  such Initial Registration Statement declared effective by the SEC.

(c)

Postponement.  

(i)

PASW shall be entitled to postpone the filing of a Registration Statement
pursuant to Section 2(a) for a reasonable time (not to exceed sixty (60) days)
on one occasion during any twelve (12) month period if:




(A)

PASW furnishes to the Holders a certificate signed by the President of PASW
stating that in the good faith judgment of a majority of the Board of Directors,
it would be in the best interests of PASW and its shareholders to delay any such
registration at that time; or




(B)

PASW informs the Holders that it believes that a fact or circumstance concerning
PASW exists that, in the good faith judgment of a majority of the Board of
Directors, constitutes material information that has not been publicly disclosed
and which the Board of Directors believes, in its good faith judgment, is
inappropriate or inadvisable so to disclose,




(ii)

If PASW postpones the filing of a registration statement, PASW promptly shall
give the Holders written notice of such postponement, including a statement of
the reasons therefor and the expected duration thereof, and the Holders shall
have the right to withdraw the request for registration by giving written notice
to PASW within fifteen (15) days after receipt of the notice of postponement.
 If such Holders withdraw the request for registration: (A) such registration
shall not recommence; and (B) such request shall not be counted as the
registration to which the Holders are entitled under Section 2(a).




(d)

Underwriting.  Except as specifically provided under the provisions of Section
2(b) hereof, with respect to the registration of San Gabriel Registrable
Securities in the Initial Registration Statement, in the event that a
registration pursuant to Section 2(b) is for a registered public offering
involving an underwriting on a firm commitment basis, PASW shall so advise the
Holders.  In such event, the right of any Holder to registration pursuant to
Section 2(b) shall be conditioned upon such Holder’s participation in the
underwriting arrangements required by this Section 2(d), and the inclusion of
such Holder’s Registrable Securities in the underwriting to the extent requested
shall be limited to the extent provided herein.




PASW shall (together with all Holders proposing to distribute their securities
through such underwriting) enter into an underwriting agreement in customary
form with the managing underwriter selected for such underwriting by PASW, which
underwriter is reasonably acceptable to the majority in interest of the
demanding Holders, and which approval shall not be unreasonably withheld.
 Notwithstanding any other provision of this Section 2, if the managing
underwriter advises the Holders in writing that marketing factors require a
limitation of the number of shares to be underwritten, then (i) the shares
requested to be included in such Registration Statement by the Holders and any
other selling shareholders shall be reduced first before any of the securities
being registered by PASW are reduced and (ii) with respect to the allocation
among the Holders, the number of shares of Common Stock that may be included in
the underwriting shall be allocated among all such Holders in the same manner as
provided in Section 2(e) hereafter.  If the managing underwriter does not limit
the number of Registrable Securities to be underwritten, PASW or other holders
of securities of PASW who have registration rights similar to those set forth in
Section 2 hereof may include Common Stock for their respective accounts in such
registration if the managing underwriter states that such inclusion would not
adversely affect the offering of Registrable Securities for any reason and if
the number of Registrable Securities that would otherwise have been included in
such registration and underwriting will not thereby be limited or reduced.




If any Holder of Registrable Securities disapproves of the terms of the
underwriting, such person may elect to withdraw therefrom by written notice to
PASW, the managing underwriter and the Holders requesting registration of
securities.  Any such Registrable Securities which are withdrawn shall not be
transferred in a public distribution prior to ninety (90) days after the
effective date of such registration, or such other shorter period of time as the
underwriters may require.




(e)

Special Cutback Provisions with Respect to Selling Shareholder Registration
Statements.  In the event that any Holder of Registrable Securities elects to
include its Registrable Securities in any Selling Shareholder Registration
Statement, pursuant to the provisions of Section 2(b) hereof, and the SEC
requires PASW, for any reason, to reduce the number of shares of Common Stock
which may be included in such Selling Shareholder Registration Statement, PASW,
unless otherwise prohibited by the SEC, shall cause all of the Registrable
Securities being registered for resale by the Holders, pursuant to such Selling
Shareholder Registration Statement, to be reduced as follows:




(i)

First, the Registrable Securities included in such Selling Shareholder
Registration Statement shall be reduced pro rata among the Holders, as required,
until there are no remaining Common Registrable Securities included;




(ii)

Second, to the extent that all Common Registrable Securities have been removed
from such Selling Shareholder Registration Statement and an additional reduction
is required, the Bridge Registrable Securities included in such Selling
Shareholder Registration Statement shall be reduced pro rata among the Holders
as required, until there are no remaining Bridge Registrable Securities
included;




(iii)

Third, to the extent that all Common Registrable Securities and Bridge
Registrable Securities have been removed from such Selling Shareholder
Registration Statement and an additional reduction is required, the San Gabriel
Registrable Securities included in such Selling Shareholder Registration
Statement shall be reduced pro rata among the Holders as required, until there
are no remaining San Gabriel Registrable Securities included.




(f)

Termination of Holders’ Rights to Request a Demand Registration Statement.  To
the extent that any Holder has not elected to participate in a Demand
Registration Right or a piggy back registration right as provided in this
Agreement, then at any time commencing one year after the date of this
Agreement, any such Holder will have the Demand Registration Right and piggy
back registration rights as provided in this agreement, exercisable individually
on a continuing and successive basis as permitted by SEC rule, regulation and
Staff interpretation and without regard to Requesting Group characterization,
until all of such Holder’s Common Stock is registered on a Registration
Statement.  In addition, to the extent that any Holder who has elected to
participate in a Demand Registration Right or a piggy back registration right as
provided in this Agreement, but pursuant to Section 2(e) hereof has had shares
of Common Stock removed from a Registration Statement, then such Holder will
have the Demand Registration Right and piggy back registration rights as
provided in this Agreement on an individual and continuing and successive basis
as permitted by SEC rule, regulation and Staff interpretation until all of such
Holder’s shares are registered. The successive Demand Registration Right
provided in this Section 2(f), may be exercised not more frequently than once
every six months after a prior Demand Registration Right has been exercised.
Notwithstanding the foregoing provisions of this Section 2(f), as to each
Holder, the Demand Registration Right pursuant to Section 2(a) hereof shall
terminate on the date when all the Registrable Securities of the Holder either
(a) have been covered by an effective Registration Statement which has been
effective for an aggregate period of 12 months (whether or not consecutive), or
(b) may be resold by the Holder in accordance with Rule 144(k), or Rule 144
without regard to the volume limitations for sales as provided in that
regulation, as set forth in a written opinion of counsel to PASW to such effect,
addressed, delivered and acceptable to the transfer agent of PASW and to the
Holder who has not sold its Common Stock and whose registration rights under
this Agreement are being terminated by this provision. (The following example is
provided for the illustration of the foregoing provision.  If a Holder having 2
of the outstanding stock and a member of the Requesting Group known as the
 Common Registrable Securities, elects not to participate in that groups
registration demand or piggy back on any other available registration statement,
then that Holder will have demand registration rights commencing one year after
the date of this Agreement.  That Holder will also have continuing piggy back
rights.  Assuming no change in Rule 144, the Holder may alternatively sell 1% of
his holdings under Rule 144 after one year from the date of this Agreement.  At
the point that is 15 months after the date of this Agreement, assuming that the
Holder has sold 1% of his holding under Rule 144, Company counsel may write an
opinion delivered to the transfer agent and Holder, which indicates that at that
point, based on the then holdings of the Holder all of his shares may be sold
under Rule 144 thereby terminating the registration rights under this Agreement.
 If, however, the Holder did not sell any shares after one year, then the Holder
will have continuing rights to demand a registration statement, but not more
frequently than once every six months, or participate in any other registration
under the piggy back right.)




3.

Registration Procedures.  In connection with PASW's registration obligations
hereunder and during the period during which PASW is required or elects to keep
a Registration Statement effective (the "Effectiveness Period"), PASW shall:




(a)

Not less than five (5) Business Days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to any Holder whose Registrable Securities are included for resale in
such Registration Statement, a draft of the Registration Statement, or any
related Prospectus or any amendment or supplement thereto.

(b) (i) Prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep the Registration Statement continuously
effective as to the applicable Registrable Securities for the Effectiveness
Period; (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424; and (iii) respond to any comments received from the SEC
with respect to the Registration Statement or any amendment thereto.

(c)

Notify as promptly as reasonably possible, but no later than three (3) Business
Days, each Holder of Registrable Securities included in the Registration
Statement: (i) (A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement has been filed, provided
that such Holder has previously requested in writing to receive notice of such
filing; (B) when the SEC notifies PASW whether there will be a "review" of the
Registration Statement and whenever the SEC comments in writing on the
Registration Statement, provided that such Holder has previously requested in
writing to receive notice of such notification (and PASW shall upon written
request from any Holder, provide to such Holder, true and complete copies of
such comments and all written responses thereto, subject, if appropriate, to the
execution by such Holder of confidentiality agreements in form acceptable to
PASW); and (C) when the Registration Statement or any post-effective amendment
has become effective; (ii) of any request by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the SEC or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement covering any or all
of the Registrable Securities or the initiation of any Legal Proceeding for that
purpose; (iv) of the receipt by PASW of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation of any
Legal Proceeding for such purpose; and (v) of the occurrence of any event or
passage of time that makes the financial statements included in the Registration
Statement ineligible for inclusion therein or any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(d)

Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of the Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(e)

Promptly deliver to each Holder no later than five (5) Business Days after the
Effectiveness Date, without charge, two (2) copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto (and, upon the request of the Holder such additional copies
as such Persons may reasonably request in connection with resales by the Holder
of Registrable Securities). PASW hereby consents to the use of such Prospectus
and each amendment or supplement thereto by the Holder in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto, except after the giving of any notice
pursuant to Section 3(c).

(f)

Prior to any resale of Registrable Securities by a Holder, use its best efforts
to register or qualify or cooperate with the selling Holders in connection with
the registration or qualification (or exemption from the registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or Blue Sky laws of such jurisdictions within the United States
as any Holder reasonably requests in writing, to keep such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that PASW shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject PASW to any material tax in any such jurisdiction where it is
not then so subject or file a general consent to service of process in any such
jurisdiction.

(g)

Upon the occurrence of any event contemplated by Section 3(c)(v), as promptly as
reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

(h)

Use its best efforts to comply with all applicable rules and regulations of the
SEC relating to the registration of the Registrable Securities pursuant to the
Registration Statement or otherwise.

(i)

PASW shall not be required to include any Holder that does not complete, date
and execute a Selling Shareholder Questionnaire, in the form of Annex B attached
hereto, providing the information reasonably required by PASW and/or does not
reasonably cooperate with PASW in providing necessary information.

(j)

PASW shall either (a) cause all the Registrable Securities covered by a
Registration Statement to be listed on each securities exchange on which
securities of the same class or series issued by PASW are then listed, if any,
if the listing of such Registrable Securities is then permitted under the rules
of such exchange, or (b) secure designation and quotation of all the Registrable
Securities covered by the Registration Statement on the Nasdaq Stock Market LLC,
or (c) if PASW is unsuccessful in satisfying the preceding clauses (a) or (b),
PASW shall secure the inclusion for quotation on The American Stock Exchange,
Inc. or if it is unable to, to use best efforts to provide for the Registrable
Securities to trade on the OTC Bulletin Board, without limiting the generality
of the foregoing, to use commercially reasonable efforts to secure at least two
(2) market makers to register with the National Association of Securities
Dealers, Inc. ("NASD") as such with respect to such Registrable Securities. PASW
shall pay all fees and expenses in connection with satisfying its obligation
under this Section 3(j).

(k)

PASW covenants that it shall file the reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder so long as the Holder owns any Registrable Securities;
provided, however, PASW may delay any such filing but only pursuant to
Rule 12b-25 under the Exchange Act, and PASW shall take such further reasonable
action as the Holder may reasonably request (including, without limitation,
promptly obtaining any required legal opinions from Company counsel necessary to
effect the sale of Registrable Securities under Rule 144 and paying the related
fees and expenses of such counsel), all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by
(a) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC. Upon
the request of any Holder of Registrable Securities, PASW will deliver to such
Holder a written statement as to whether it has complied with such requirements.

4.

Registration Expenses.  All fees and expenses incident to the performance of or
compliance with this Agreement by PASW shall be borne by PASW whether or not any
Registrable Securities are sold pursuant to the Registration Statement, other
than discounts and commissions with respect to the sale of any Registrable
Securities by the Holders.  The fees and expenses referred to in the foregoing
sentence shall include (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the Trading Market on which the Common Stock is then listed for trading,
and (B) in compliance with applicable state securities or Blue Sky laws), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for PASW, (v) Securities Act liability insurance, if PASW so desires
such insurance, and (vi) fees and expenses of all other Persons retained by PASW
in connection with the consummation of the transactions contemplated by this
Agreement.

5.

Indemnification.

(a)

Indemnification by PASW. PASW shall, notwithstanding any termination of this
Agreement, indemnify and hold harmless the Holder, the officers, directors,
agents, representatives and employees of it, each Person who controls the Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, agents, representatives and employees
of each such controlling Person, to the fullest extent permitted by applicable
law, from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys' fees) and expenses
(including the cost (including without limitation, reasonable attorneys’ fees)
and expenses relating to an Indemnified Party’s actions to enforce the
provisions of this Section 5) (collectively, "Losses"), as incurred, to the
extent arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing (or in the case of an omission, not furnished) to
PASW by or on behalf of such Holder expressly for use therein, or to the extent
that such information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose), (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after PASW has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(b), (3) the failure of the Holder to deliver a
Prospectus prior to the confirmation of a sale, or (4) caused by actions of or
due to statements provided by the Holder’s broker, underwriter or other adviser
engaged by Holder.  PASW shall notify the Holders promptly of the institution,
threat or assertion of any Legal Proceeding of which PASW is aware in connection
with the transactions contemplated by this Agreement.

(b)

Indemnification by Holder. Each Holder, severally and not jointly, shall
indemnify and hold harmless PASW, its directors, officers, agents,
representatives and employees, each Person who controls PASW (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents, representatives or employees of such controlling
Persons, to the fullest extent permitted by applicable law, from and against all
Losses, as incurred, to the extent arising out of or based upon: (x) the
Holder's failure to comply with the prospectus delivery requirements of the
Securities Act or (y) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished (or in the case of an omission, not furnished) in writing by or on
behalf of such Holder to PASW specifically for inclusion in the Registration
Statement or such Prospectus or (ii) to the extent that (1) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished (or in the case of an omission, not furnished) in writing to PASW by
or on behalf of such Holder expressly for use therein, or to the extent that
such information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto, or (2) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after PASW has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated in Section 6(b), (3) the
failure of the Holder to deliver a Prospectus prior to the confirmation of a
sale, or (4) caused by actions of or due to statements provided by the Holder’s
broker, underwriter or other adviser engaged by Holder. In no event shall the
liability of any selling Holder hereunder be greater in amount than the proceeds
payable to such Holder in connection with the sale of its Registrable
Securities.

(c)

Conduct of Indemnification Legal Proceedings. If any Legal Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
"Indemnified Party"), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the "Indemnifying Party") in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Legal Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Legal Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Legal Proceeding; or (3) the
named parties to any such Legal Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of one
separate counsel for all Indemnified Parties in any matters related on a factual
basis shall be at the expense of the Indemnifying Party). The Indemnifying Party
shall not be liable for any settlement of any such Legal Proceeding affected
without its written consent, which consent shall not be unreasonably withheld.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Legal Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Legal Proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Legal Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten (10)
Trading Days of written notice thereof to the Indemnifying Party; provided, that
the Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such fees and expenses applicable to such actions for which such
Indemnified Party is not entitled to indemnification hereunder, determined based
upon the relative faults of the parties.

(d)

Contribution. If a claim for indemnification under Section 5(a) or Section 5(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any Legal
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

6.

Miscellaneous.

(a)

Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(b)

Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from PASW of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the "Advice") by PASW that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. PASW may
provide appropriate stop orders to enforce the provisions of this paragraph.

(c)

Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by PASW and each Holder of the
then outstanding Registrable Securities.

(d)

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be provided in accordance with the
notice provisions contained in the Purchase Agreement.

(e)

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Holder.

(f)

Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

(g)

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware, without
regard to the principles of conflicts of law thereof.  

(h)

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(i)

Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.




Signature Page Follows








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.







PASW, INC.







By:

Name:  

Title:  
















Securityholders Signature Pages Follow











- 2 -













Securityholders Signature Page to PASW, Inc.

Registration Rights Agreement  dated _________ ___, 2007
















HOLDERS OF COMMON REGISTRABLE SECURITIES  







[                                                           ]




By:

Name:  

Title:  







[                                                           ]




By:

Name:  

Title:























Securityholders Signature Page to PASW, Inc.

Registration Rights Agreement  dated _________ ___, 2007
















HOLDERS OF SAN GABRIEL

 REGISTRABLE SECURITIES







[                                                           ]




By:

Name:  

Title:  







[                                                           ]




By:

Name:  

Title:  




















Securityholders Signature Page to PASW, Inc.

Registration Rights Agreement  dated _________ ___, 2007
















HOLDERS OF BRIDGE

 REGISTRABLE SECURITIES
                                                           







[                                                           ]




By:

Name:  

Title:  







[                                                           ]




By:

Name:  

Title:  








ANNEX A

Plan of Distribution







The Selling Stockholders and any of their pledgees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Stockholders may use any one or more of the
following methods when selling shares:

·

ordinary brokerage transactions and transactions in which the broker/dealer
solicits purchasers;

·

block trades in which the broker/dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·

purchases by a broker/dealer as principal and resale by the broker/dealer for
its account;

·

an exchange distribution in accordance with the Rules of the applicable
exchange;

·

privately negotiated transactions;

·

settlement of short sales;

·

broker/dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

·

a combination of any such methods of sale; and

·

any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker/dealers engaged by the Selling Stockholders may arrange for other
brokers/dealers to participate in sales. Broker/dealers may receive commissions
from the Selling Stockholders (or, if any broker/dealer acts as agent for the
purchaser of shares, from the purchaser) in amounts to be negotiated. The
Selling Stockholders do not expect these commissions to exceed what is customary
in the types of transactions involved.

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act of 1933 amending the list of
Selling Stockholders to include the pledgee, transferee or other successors in
interest as Selling Stockholders under this prospectus.

The Selling Stockholders and any broker/dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker/dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions under the
Securities Act. The Selling Stockholders have informed PASW that it does not
have any agreement or understanding, directly or indirectly, with any person to
distribute the Common Stock.

The Company is required to pay all fees and expenses incident to the
registration of the shares. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

















Annex B

PASW, INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of PASW, INC., a Delaware corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a registration statement (the “Registration Statement”) for
the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed.  A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.











The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.

Name.

(a)

Full Legal Name of Selling Securityholder

   




(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

   




(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

   




2.  Address for Notices to Selling Securityholder:

     

Telephone:

Fax:

Contact Person:




3.  Broker-Dealer Status:

(a)

Are you a broker-dealer?

Yes   

No   

(b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

Yes   

No   

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

(c)

Are you an affiliate of a broker-dealer?

Yes   

No   

(d)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes   

No   

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities (as such term is defined in the Registration Rights Agreement) .

(a)

Type and Amount of other securities beneficially owned by the Selling
Securityholder:

     




5.  Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

     




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:

Beneficial Owner:




By:

Name:

Title:




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:









